Citation Nr: 1232247	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-19 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for a left thigh muscle disability.

4.  Entitlement to service connection for sciatic nerve neuropathy.


REPRESENTATION

David L. Huffman, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to May 1961. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2004 decision rendered by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a local RO hearing in June 2010.  He also testified before the undersigned at the RO in July 2011.  Transcripts of both hearings are of record. 

The Board notes that the Veteran's claims for service connection for a left leg disability and a back disability are being considered in a separate decision due to the May 2009 hearing with a different Veterans Law Judge on these matters.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims. The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.
The issues of entitlement to service connection for a left thigh disability and sciatic nerve neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2004 rating decision, the RO denied a claim of service connection for a kidney disability.

2.  The additional evidence received since the February 2004 rating decision denying the Veteran's application for a claim of service connection for a kidney disability relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence indicates that the Veteran's kidney condition is related to active service.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision denying the claim of service connection for a kidney disability became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.200, 20.201, 20.302 (2011).

2.  The additional evidence received since the February 2004 rating decision is new and material, and the claim for service connection for a kidney disability is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  A kidney condition was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

As the Board is reopening and granting the claim for a kidney disability, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

New and Material Evidence

A February 2004 rating decision denied a claim of service connection for a kidney disability.  The Veteran did not appeal that determination.  

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO did not make a finding that new and material evidence has been received to reopen the claim for service connection discussed herein.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's request for entitlement to service connection for kidney disability was denied in an unappealed February 2004 rating decision.  At that time, the RO determined that evidence had not been received to indicate that the Veteran had a kidney disability which was either related to or aggravated by active service.  

The evidence of record at the time of the February 2004 decision included service treatment records, VA treatment records and the Veteran's statements.

The pertinent evidence added to the record since the February 2004 rating decision consists of post-service treatment records, a private physician's opinion, a VA medical opinion, hearing testimony and the Veteran's submitted contentions.  

A private medical opinion dated December 2010 indicates that it is more likely than not that the Veteran's current kidney cyst is related to an in-service injury.  This evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for a kidney disability is reopened.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the evidence of record, service treatment records show that in July 1960 the Veteran fell into an open hatch or manhole up to his shoulders which resulted in injuries to his left hip and elbow.  He complained of left hip and back pain following the injury and was diagnosed with mild back strain and a contusion, left leg, secondary to the fall.  The service treatment records document that the Veteran was hospitalized for 5 days after the fall.  Thereafter, the Veteran sought treatment numerous times for complaints of back pain during the remainder of his active duty service.  Despite the consistent complaints, each health care professional who examined the Veteran during active duty found no objective evidence of any problems.  There were no findings of kidney problems in-service.  The Veteran was discharged from active duty in May 1961.  Physical examination conducted at the time of his discharge did not result in any findings of kidney problems.  

A July 2003 VA treatment note indicates that the Veteran had intermittent mass/swelling in his left flank region since he fell in hole in 1960.  

A September 2003 VA treatment record indicates that the Veteran had chronic pain to include left flank region pain since a 1960 in-service injury.  Objective testing accomplished in the context of VA treatment indicated a 2 centimeter simple cyst in the upper pole of the left kidney.

A March 2010 VA examination report indicated that the Veteran's simple kidney cyst was very common in the general population and would not be related necessarily to a fall.  The examiner found it unlikely that any renal condition occurred in-service.  

A private medical opinion dated December 2010 indicates that the provider reviewed the service treatment records to include those describing the Veteran's in-service fall and subsequent hospitalization.  The provider also indicated that he had reviewed the March 2010 VA examination.  The provider stated that there is medical literature relating a high percentage of renal conditions to blunt force trauma such as car accidents, falls and sporting events.  Based on his examination of the Veteran, his review of the claims file and the Veteran's stated contentions, the provider opined that it is at least as likely as not that the Veteran has a kidney cyst which is related to trauma on his left flank sustained during a 1960 in-service fall.  

There are two probative medical opinions in the case file.  The medical opinions consist of an opinion from a VA examiner as well as one from a private provider.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the opinion of the private provider to be more probative as he had an opportunity to review the Veteran's claims file, including the opinion of the VA examiner, and provided a rationale for his opinion.  Additionally, the VA examiner neglected to take into account the Veteran's contentions concerning left flank pain since his in-service injury.  There is no apparent reason to find the Veteran's contentions in this regard not credible.

Thus, taking into account all of the evidence of record, the Board is compelled to find that the preponderance of the evidence is in the Veteran's favor and service connection for a kidney disability must be granted.  


ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for a kidney disability is granted.

Entitlement to service connection for a kidney disability is granted, subject to the criteria applicable to the payment of monetary benefits.


REMAND

Unfortunately, a remand is necessary to determine the Veteran's remaining claims.

The Board requested a medical opinion from an orthopedic surgeon at the Los Angeles VA Medical Center concerning the etiology of a left thigh disorder.  The opinion indicates that the surgeon reviewed the claims file.  The surgeon reiterated the Veteran's history in relation to the disability; noting the in-service injury and subsequent treatment of record.  He opined that it is more likely than not that the Veteran's current left thigh muscle disability was sustained in service during the documented fall.  The surgeon indicated that he believed that the Veteran's injury was severe enough to have propagated a more rapid degenerative cascade.  Particularly when considering the Veteran's ongoing complaints of pain following the injury and the lack of good diagnostic tools at the time.  The examiner specifically found that a left thigh disability was incurred in active service.

However, the Veteran has not been afforded an in-person VA examination of his left thigh.  This is necessary as there is no actual diagnosis concerning the Veteran's left thigh muscle currently of record.  Although the Veteran has complained of pain related to his claimed disorders and VA treatments notes reflect such complaints, pain alone, is not in and of itself, considered a disability for which service connection may be established.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285   (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Thus, the Veteran must be afforded a VA examination to determine if he has a left thigh muscle disability before service-connection may be granted.

Additionally, a review of the record reflects that the Veteran has filed a notice of disagreement, concerning the issue of entitlement to service connection for sciatic nerve neuropathy, dated August 2011 with a July 2011 rating decision (found in Virtual VA).  It does not appear that a Statement of the Case has been issued on this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner and if the Veteran's rating for his now service-connected back disability does not encompass a rating for sciatic nerve neuropathy.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action.

1.  The RO should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a Statement of the Case concerning entitlement to service connection for sciatic nerve neuropathy (if such issue is not compensated for in the evaluation of the Veteran's now service-connected back disability), so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.

2.   Arrange for the Veteran to undergo a VA examination in order to determine the nature and extent of severity of any left thigh disability which may be present.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All information necessary to determine the Veteran's current disability must be provided by the examiner.  Any further indicated tests and studies should be conducted.


3.  Thereafter, the/AMC should readjudicate the claim for entitlement to service connection for a left thigh disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


